DETAILED ACTION
RE: Young et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claim 1 and new claims 82-98) in the reply filed on 9/13/2021 is acknowledged.
3.	In the reply filed on 9/13/2021, applicant failed to elect species. During a telephone conversation with applicant’s representative Hugh Wang on 10/22/2021, a provisional election was made without traverse to prosecute the species of (a) a targeting antibody or antibody fragment thereof, (a1) an anti-CD19 antibody comprising SEQ ID NOs: 30 and 29, (b)  a CL domain, and (c) SEQ ID NO:40.  Affirmation of this election must be made by applicant in replying to this Office action.  
4.	Claims 1, 63 and 82-98 are pending. Claims 63, 86 and 92 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species. Election was made without traverse in the reply filed on 9/13/2021.
5.	Claims 1, 82-85, 87-91 and 93-98 are under examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 8/6/2019 has been considered by the examiner.

Claim Objections
7.	Claims 1, 83-85, 87-91 and 96 are objected to because of the following informalities: 
A.	Claim 1 is objected to for the recitation of the phrase “a yeast transcription factor GCN4”.  The phrase “a yeast transcription factor GCN4” means a GCN4 protein (full length). However, as evidenced by claim 82, it encompasses a portion of a GCN4 protein, or a GCN4 peptide. Therefore, claim 1 should be amended to recite “a yeast transcription factor GCN4 peptide”.  
B.	Claims 83-85 and 87-91 are objected to for reciting “antibody fragment”. Not all antibody fragments bind to antigen, e.g. a single CDR region, an Fc domain. The claims should be amended to recite “antigen binding fragment thereof”. 
C.	Claim 96 is objected to for the recitation of the term “derived”. The term “derived'' is not one, which has a universally accepted meaning in the art nor is it one which has been adequately described in the specification. The primary deficiency in the use of this phrase is the absence of an ascertainable meaning for said term. 
 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

9.	Claims 1, 82, 88-91 and 94-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
Claims 1, 82 and 94-98 recite “a targeting moiety”. The term “a targeting moiety” broadly encompasses a genus of molecules that bind to a cell surface molecule on a Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
Claim 88 recites “wherein the peptidic antigen is grafted into a region of the targeting antibody or antibody fragment selected from a CH1 domain, a CH2 domain, a CH3 domain, a CL domain, a VH domain, a VL domain, and a hinge region.”
Claim 89 recites “wherein the peptidic antigen is grafted between two regions of the targeting antibody or antibody fragment selected from a CH1 domain, a CH2 
Claim 90 recites “wherein the peptidic antigen is grafted into a loop of the targeting antibody or antibody fragment.”  
Claim 91 recites “wherein the peptidic antigen is grafted into a loop of a constant domain of the targeting antibody or antibody fragment.  
Claims 88-91 encompass a genus of molecules (chimeric antigen receptor-effector cell switches) comprising a peptidic antigen grafted into any site of a targeting antibody or antibody fragment, including a VH domain or a VL domain, between two adjacent regions of a targeting antibody or antibody fragment selected from a CH1 domain, a CH2 domain, a CH3 domain, a CL domain, a VH domain, a VL domain, a heavy chain, a light chain, and a hinge region, a loop of a VH domain or a VL domain, wherein the targeting antibody or antibody fragment binds a cell surface molecule on a target cell, and the peptidic antigen binds to a chimeric antigen receptor on an effector cell.
The specification discloses:
i) 	grafting a GCN4 peptide (SEQ ID NO:3 or 4) onto the heavy chain of CD19 Fab following residue S135 of the CD19 Fab heavy chain (Example 3), 
ii) 	grafting a GCN4 peptide (SEQ ID NO: 3 or 4) onto the heavy chain of CD19 IgG following residue S135 of the CD19 IgG heavy chain (Example 4), 

iv) 	grafting a GCN4 peptide to the C-terminus (C223) of Fab heavy chain and the hinge region (Fab heavy chain C-term-GGGGS-GCN4-GGS-hinge) (Example 6), 
v) 	replacing K169 of IgG light chain with a GCN4 peptide (IgG CL1-GGGGS-GCN4-GGGGS) (Examples 7 and 13), 
vi) 	replacing K169 of Fab light chain with a GCN4 peptide (Fab CL1-GGGGS-GCN4-GGGGS) (Example 8), 
vii) 	fusing a GCN4 peptide to the N-terminus of Fab light chain (GCN4-GGGGS-N-term of Fab CL1 (Example 9) 
 
The written description is not commensurate in scope with the claimed invention. The disclosed species are not representative number of species for the genus because the claims encompass grafting a peptidic antigen into any site of a targeting antibody or antibody fragment, including a VH domain, a VL domain, between two adjacent regions selected from a CH1 domain, a CH2 domain, a CH3 domain, a CL domain, a VH domain, a VL domain, a heavy chain, a light chain, and a hinge region, a loop of a VH domain, and a loop of a VL domain, wherein the targeting antibody or antibody fragment binds a cell surface molecule on a target cell, and the peptidic antigen binds to a chimeric antigen receptor on an effector cell.
It is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS filed on 1/9/2019).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982, IDS filed on 1/9/2019). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 145:33-36, 1994, IDS filed on 1/9/2019) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). 
Hutchins et al. (J Mol Biol. 2011, 406(4): 595-603) teaches proteins are three dimensional with several surface epitopes and/or active sites, and to accomplish 
It is unpredictable if grafting a peptidic peptide into a region of an antibody, particularly into a VH, a VL, a loop of VH, a loop of VL, two adjacent regions selected from a CH1 domain, a CH2 domain, a CH3 domain, a CL domain, a VH domain, a VL domain, a heavy chain, a light chain, and a hinge region would affect the structure, folding and binding activity of the antibody. Other than the disclosed species discussed above, the specification does not provide adequate writing description regarding the specific sites to which a peptidic peptide can be inserted such that the resulting antibody and the peptidic antigen could maintain their respective binding functions. 
From the specification's disclosure, there is no basis by which the artisan would expect that the disclosed species are the representative number of the species for the genus. Neither do the disclosed species provide a structure that would be expected to be common to the members of the genus given the breadth of the current claims.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  

Claim Rejections - 35 USC § 112
10.	Claims 88-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a chimeric antigen receptor-effect cell switch comprising a GCN4 peptide fused to the N-terminus or C-terminus of a VH or a VL domain of a targeting antibody or antigen binding fragment, does not reasonably provide enablement for a chimeric antigen receptor-effect cell switch comprising a GCN4 peptide grafted to any site of a VH or a VL domain including a loop of a VH or a VL domain of a targeting antibody or antigen binding fragment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
	''Factors to be considered in determining whether a disclosure would
require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

The nature of the invention
Claim 88 recites “wherein the peptidic antigen is grafted into a region of the targeting antibody or antibody fragment selected from a CH1 domain, a CH2 domain, a CH3 domain, a CL domain, a VH domain, a VL domain, and a hinge region.”
Claim 89 recites “wherein the peptidic antigen is grafted between two regions of the targeting antibody or antibody fragment selected from a CH1 domain, a CH2 
Claim 90 recites “wherein the peptidic antigen is grafted into a loop of the targeting antibody or antibody fragment.”  
The nature of the invention is protein engineering.

The breadth of the claims
Claims 88-90 encompass a genus of molecules (chimeric antigen receptor-effector cell switches) comprising a peptidic antigen grafted into any site of a targeting antibody or antibody fragment, including a VH domain or a VL domain, between two adjacent regions of a targeting antibody or antibody fragment selected from a CH1 domain, a CH2 domain, a CH3 domain, a CL domain, a VH domain, a VL domain, a heavy chain, a light chain, and a hinge region, a loop of a VH domain or a VL domain, wherein the targeting antibody or antibody fragment binds a cell surface molecule on a target cell, and the peptidic antigen binds to a chimeric antigen receptor on an effector cell.

Quantity of experimentation
The quantity of experimentation in this area is extremely large since there is significant variability in the structure and function of the broadly claimed chimeric antigen receptor-effector cell switches. It would require undue experimentation to make these molecules. 

The state of the prior art and the predictability or lack thereof in the art:  
It is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS filed on 1/9/2019).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982, IDS filed on 1/9/2019). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 145:33-36, 1994, IDS filed on 1/9/2019) teaches that even a very conservative substitution may abolish binding or may have 
Hutchins et al. (J Mol Biol. 2011, 406(4): 595-603) teaches proteins are three dimensional with several surface epitopes and/or active sites, and to accomplish surface linkage of two proteins, two important parameters are required: (i) a linkage “handle” that is specific to a single amino acid on each protein and not all other surface residues and (ii) an amino-acid specific linkage chemistry that does not disrupt general protein structure and folding (page 2, para 3). Hutchins et al. teaches the ability to produce multimeric or stable, well-defined, immunoconjugates proteins has been problematic (page 6, para 1).
All of this underscores the criticality of providing workable examples in the specification, particularly in an unpredictable art such as protein engineering.

Working examples:   
The specification discloses:
i) 	grafting a GCN4 peptide (SEQ ID NO:3 or 4) onto the heavy chain of CD19 Fab following residue S135 of the CD19 Fab heavy chain (Example 3), 
ii) 	grafting a GCN4 peptide (SEQ ID NO: 3 or 4) onto the heavy chain of CD19 IgG following residue S135 of the CD19 IgG heavy chain (Example 4), 
iii) 	fusing a GCN4 peptide to the C-terminus (C223) of Fab heavy chain (Fab heavy chain C-term-GGGGS-GCN4) (Example 5), 

v) 	replacing K169 of IgG light chain with a GCN4 peptide (IgG CL1-GGGGS-GCN4-GGGGS) (Examples 7 and 13), 
vi) 	replacing K169 of Fab light chain with a GCN4 peptide (Fab CL1-GGGGS-GCN4-GGGGS) (Example 8), 
vii) 	fusing a GCN4 peptide to the N-terminus of Fab light chain (GCN4-GGGGS-N-term of Fab CL1 (Example 9) 
 The specification does not provide working examples on grafting a GCN4 peptide to a site within a VH or a VL domain including a loop region. It is expected  that such grafting would affect the structure, folding and binding activity of the antibody. 

Guidance in the specification
Other than the disclosed species discussed above, the specification does not provide guidance regarding the specific sites in the VH, VL to which a peptidic peptide can be inserted such that the resulting antibody and the peptidic antigen could maintain their respective binding functions. 

Level of skill in the art
The level of the skill in the art is deemed to be high

Conclusion: 
. 	

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1, 82-84 and 94-98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsei et al. (US 2006/0083683A1, pub. date: 4/20/2006), as evidenced by Murphy et al. (Proc. Amer. Assoc. Cancer Res., 2005, 46, abstract No. 1495)
Hsei et al. teaches a fusion protein comprising a targeting antibody (e.g. anti-IL-8 antibody) and a GCN4 leucine zipper (paragraphs [0540], [0723] and [0906]). Hsei teaches that the GCN4 leucine zipper has the amino acid sequence of SEQ ID NO: 57 (paragraph [0069]). The amino acid sequence of SEQ ID NO:57 is at least 90.4% identical to the instant SEQ ID NO:2 (see sequence alignment below). Furthermore, the amino acid sequence of SEQ ID NO:57 comprises the instant SEQ ID NO:3 (see sequence alignment below). The GCN4 leucine zipper would have a property of binding derived from a sequence selected from SEQ ID NO:40-42.

    PNG
    media_image1.png
    715
    745
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    724
    724
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 82-85, 87-88 and 94-98 are rejected under 35 U.S.C. 103 as being unpatentable over Hsei et al. (US 2006/0083683A1, pub. date: 4/20/2006), as .
	The teaching of Hsei et al. have been set forth before as they apply to claims 1, 82-84 and 94-98. 
Hsei et al does not specifically teach an anti-CD19 antibody fused to the GCN4 leucine zipper sequence. However, Hsei et al. teaches that the leucine zipper can increase the affinity and/or production efficiency of the antibody or antibody fragment of interest (paragraph [0540] and [0695]). Hsei et al. further teaches that their invention can be applied to an antibody fragment for any antigen of interest including CD19 (paragraph [0174]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the anti-CD19 antibody for the anti-IL-8 antibody in view of Hsei. One of ordinary skill in the art would have been motivated to do so because Hsei et al. teaches that the GCN4 leucine zipper can increase the affinity and/or production efficiency of the antibody or antibody fragment of interest (paragraph [0540] and [0695]) and their invention can be applied to an antibody fragment for any antigen of interest including CD19 (paragraph [0174]). One of ordinary skill in the art would have had a reasonable expectation of success because Hsei et al. teaches how to make an antibody that is fused to the GCN4 leucine zipper. 

15.	Claims 1, 82-85, 87-88 and 94-98 are rejected under 35 U.S.C. 103 as being unpatentable over Bernett et al. (US2008/0260731A1, pub. date: 10/23/2008), in view of . 
	Bernett et al. discloses that a number of antibodies or antibody conjugates that target CD19 have been evaluated in pre-clinical studies or in clinical trials for the treatment of cancers ([0130]) such as lymphoma and leukemia ([0227]). Bernett et al. teaches linking anti-CD19 antibodies to a tag for purification and/or screening, wherein the tag can be GST, Strep, MBP, His-tag (polyhistidine such as Hisx6 or Hisx10) or epitope tags which are targeted by antibodies (for example c-myc tags, Flag-tags), the tag may be linked to anti-CD19 antibodies via a linker comprising the amino acid sequence GGGGS (para [0199]). Bernett et al. teaches that fusion and conjugate partners may be linked to any region of an antibody, including the N- or C-termini, or at some residue in-between the termini ([0191]). 
	Bernett et al. does not teach that tag is a GCN4 peptide comprising SEQ ID NO:2, and the tag is linked to the CL domain of the antibody.
WO2008/025558A2 teaches linking two tags (double tags or tandem tags) to a protein for protein purification (page 2, last para). Examples of such double or tandem tags are the GST-His-tag, the 6xHis-Strep-tag (page 3, para 1). WO2008/025558A2 teaches an improved affinity marker which is suitable for the purification of proteins, especially from eukaryotic cells and which offers maximum possible yields with preferably highest possible purity of the purified protein (page 4, para 1), wherein the affinity marker comprises a first tag and a second tag, wherein the second tag comprises an epitope consisting of SEQ ID NO:2 (a GCN4 derived peptide, see claims). The affinity marker or the second tag may be fused to the N-terminus or the C-terminus 
Wohlfahrt et al. teaches fusing 6xHis tag to the C-terminal end of the light chain (a CL domain) ([0059]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have linked the double tags comprising SEQ ID NO:2 to the anti-CD19 antibody in view of Bernett and WO 2008/025558A2. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Bernett et al. teaches linking anti-CD19 antibodies to a tag for purification and/or screening, and WO2008/025558A2 teaches that their improved affinity markers are suitable for the purification of proteins, especially from eukaryotic cells and offer maximum possible yields with preferably highest possible purity of the purified proteins (page 4, para 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have linked the double tags comprising SEQ ID NO:2 to the C-terminus of the light chain of the anti-CD19 antibody further in view of Wohlfahrt et al. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Bernett et al. teaches that fusion and conjugate partners may be linked to any region of an antibody, including the N- or C-termini, or at some residue in-between the termini ([0191]), WO2008/025558A2 teaches that the affinity marker or the second tag may be fused to the N-terminus or the C-terminus of the protein to be purified (page 20), and Wohlfahrt . 

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 1, 82-85, 87-91 and 93-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,624,276. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-25 of U.S. Patent No. 9,624,276 disclose a kit comprising: a. a chimeric antigen receptor-effector cell switch comprising: i. a peptidic antigen comprising a yeast transcription factor GCN4 peptide that binds to and activates an anti-GCN4 chimeric antigen receptor on an effector cell; said GCN4 peptide comprising a portion of SEQ ID NO: 2 that is at least 12 amino acids; and ii. a targeting moiety that binds a cell surface molecule on a target cell;  and b. a chimeric antigen receptor-effector cell comprising an anti-GNC4 chimeric antigen receptor that binds to the peptidic antigen of the chimeric 

18.	Claims 1, 82-85, 87-91 and 93-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,391,155. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 of U.S. Patent No. 10,391,155 disclose a method of treating a cancer in a subject comprising: a. administering to the subject a first chimeric antigen receptor-effector cell (CAR-EC) switch, wherein the first CAR-EC switch comprises: i. a first peptidic antigen comprising a yeast transcription factor GCN4 peptide that binds to 
Fab, wherein the first CAR-EC switch comprises a linker that links the first peptidic antigen and the first targeting moiety, the linker comprises a sequence selected from SEQ ID NOs: 40-44 (identical to instant SEQ ID NOs: 40-44, respectively). 

19.	Claims 1, 82-85, 87-88 and 94-98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 
Claims 1-12 of U.S. Patent No. 11,091,546 disclose an optimized chimeric antigen receptor-effector cell (CAR-EC) platform, comprising: (a) (1) a CAR-EC switch that comprises a chimeric antigen receptor binding peptide (CAR-BP) and a targeting moiety, wherein said targeting moiety is a Fab fragment specific for a membrane distal epitope of a cell surface molecule on a target cell, and wherein said CAR-BP is linked to the N-terminus of said Fab fragment with a linker, and (2) a CAR-EC that comprises a CAR, wherein said CAR comprises a transmembrane domain, an intracellular signaling domain, and an extracellular domain that binds said CAR-BP, wherein said CAR-EC is a T cell, wherein said extracellular domain comprises a hinge region and an scFv that is specific for said CAR-BP;  or (b) (1) a CAR-EC switch that comprises a chimeric antigen receptor binding peptide (CAR-BP) and a targeting moiety, wherein said targeting moiety is a Fab fragment specific for a membrane proximal epitope of a cell surface molecule on a target cell, and wherein said CAR-BP is linked to the C-terminus of said Fab fragment with a linker, and (2) a CAR-EC that comprises a CAR, wherein said CAR comprises a transmembrane domain, an intracellular signaling domain, and an extracellular domain that binds said CAR-BP, wherein said CAR-EC is a T cell, wherein said extracellular domain comprises a hinge region and an scFv that is specific for said CAR-BP;  wherein the hinge region is between 1-20 amino acid residues in length;  and wherein the linker is between 4-16 amino acid residues in length, wherein the CAR-BP comprises a GCN4 peptide that is at least 85% identical to SEQ ID NO: 3, wherein the targeting moiety comprises a Fab fragment that binds CD19, wherein the CAR-BP is 

20.	Claims 1, 82-85, 87-88 and 94-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of copending Application No. 17/461,365. 
This is a provisional nonstatutory double patenting rejection.
Claims 12-18 of copending Application No. 17/461,365 disclose a CAR-EC switch 5comprising (a) a chimeric antigen receptor-interacting domain (CAR-ID) comprising a GCN4 derivative peptide that interacts with an anti-GCN4 antibody in the chimeric antigen receptor on the CAR-EC; and (b) a humanized targeting antibody or antigen binding portion thereof that binds to CD19, wherein the GCN4 peptide is selected from any one of SEQ ID NOS: 26, 36, 139-163 and 245; and wherein the GCN4 peptide is fused to the N terminus of the light chain sequence. The amino acid sequence of SEQ ID NO: 26 is 100% identical to instant SEQ ID NO: 3. The amino acid sequence of SEQ ID NO: 36 comprises instant SEQ ID NO: 3. The extra amino acid in SEQ ID NO: 36 as compared to instant SEQ ID NO: 3 reads on a linker and a linker derived from a sequence selected from SEQ ID NOs: 40-42.
  
Conclusion
21.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643